The plaintiffs’ complaint alleges acts for some of which the appellant might be responsible and for some of which the landlord might be solely responsible. The appellant would not be liable over to the defendant landlord for damages sustained by plaintiffs due solely to negligent acts of the landlord, and such acts are alleged in the plaintiffs’ complaint. There is nothing in the record to show that a judgment may ever be entered in favor of plaintiffs solely for damages caused by the appellant gas company. It would seem that defendants *836are bound to the status of joint tortfeasors, which is alleged in the complaint, and in such ease there is no right of indemnity. (Nichols v. Clark, MacMullen & Riley, Inc. 261 N. Y. 118, 122, 123; Schwartz v. Crawford, 261 App. Div. 825.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.